J-A24007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF H.H., A MINOR          :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: M.H., FATHER                   :         No. 1188 EDA 2014

               Appeal from the Order Entered March 11, 2014
              In the Court of Common Pleas of Monroe County
                 Domestic Relations at No(s): 38 OCA 2013


IN RE: ADOPTION OF R.M.H., A MINOR        :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: M.H., FATHER                   :         No. 1189 EDA 2014

               Appeal from the Order Entered March 11, 2014
              In the Court of Common Pleas of Monroe County
                 Domestic Relations at No(s): 39 OCA 2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., AND PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                  FILED SEPTEMBER 12, 2014

                                   appeals from the orders entered in the

Monroe County Court of Common Pleas, which involuntarily terminated his



affirm.

      In its opinion filed March 11, 2014, the trial court fully and correctly

set forth the relevant facts and procedural history of this case. Therefore,

we have no reason to restate them.     We add only that Father timely filed

notices of appeal, from the orders involuntarily terminating his parental
_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A24007-14

rights, on April 9, 2014, along with concise statements of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

      Father raises the following issues for our review:

         DID [MOTHER] FAIL TO EXHIBIT CLEAR AND CONVINCING
         EVIDENCE THAT [FATHER] HAD EVIDENCED A SETTLED
         PURPOSE OF RELINQUISHING PARENTAL CLAIM TO HIS
         CHILDREN?

            A. DID THE COURT FAIL TO FOCUS ON THE ENTIRE
            SITUATION EXISTING PRIOR TO THE FILING OF THE
            TERMINATION    PETITION,   AND    FAILED   TO
            ACKNOWLEDGE THE NUMEROUS EFFORTS [FATHER]
            MADE TO ATTEMPT TO ESTABLISH A RELATIONSHIP
            AND FULFILL PARENTAL DUTIES WITH RESPECT TO
            HIS CHILDREN WHICH WAS BLOCKED BY MOTHER?

            B. DID THE COURT FAIL TO GIVE ANY WEIGHT TO
            THE CONSISTENT CHILD SUPPORT THAT [FATHER]

            SEPARATION, THE FACT THAT [FATHER] KEPT A LIFE
            INSURANCE POLICY ON HIMSELF TO BENEFIT THE
            CHILDREN, AND PAID THE PREMIUMS?

         DID THE COURT FAIL TO ASSESS THE APPROPRIATENESS

         POOR RELATIONSHIP WITH HIS BIOLOGICAL DAUGHTER
         AS A STRONG INDICATION THAT HE DOES NOT EXHIBIT
         THE REQUISITE DEDICATION TO TAKE ON ADDITIONAL
         FATHERING RESPONSIBILITIES?



      The standard and scope of review applicable in termination of parental

rights cases are as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,


                                     -2-
J-A24007-14

        decision, the decree must stand. Where a trial court has
        granted a petition to involuntarily terminate parental

        the same deference that it would give to a jury verdict.
        We must employ a broad, comprehensive review of the

        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis

        are supported by competent evidence, we must affirm the
                    ion, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     Under Section 2511(b), the court must consider whether termination

                                                               In re C.P., 901



security, and stability are involved when inquiring about the needs and

welfare of the child. The court must also discern the nature and status of

the parent-child bond, paying close attention to the effect on the child of

                                  Id. (internal citation omitted).



                                     -3-
J-A24007-14

     The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children. In re B.L.L., 787 A.2d 1007 (Pa.Super. 2001).

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative
           performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent exert himself to
           take and maintain a place of importance in the


        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship

        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or

        while others provide the child
        and emotional needs.

                                 *    *    *

        Where a non-custodial parent is facing termination of
                                                            -


                                     -4-
J-A24007-14

         neglect, including situations in which a custodial parent
         has deliberately created obstacles and has by devious
         means erected barriers intended to impede free
         communication and regular association between the non-

         required to perform the impossible, he must act
         affirmatively to maintain his relationship with his child,
         even in difficult circumstances. A parent has the duty to
         exert himself, to take and maintain a place of importance


                               c constitutional right to the custody



         permanent, healthy, safe environment.

In re B.,N.M., 856 A.2d 847, 855-56 (Pa.Super. 2004), appeal denied, 582

Pa. 718, 872 A.2d 1200 (2005) (internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the comprehensive opinions of the Honorable David J.



opinions discuss and properly dispose of the questions presented. (See Trial

Court Opinion, filed March 11, 2014, at 5-9; Trial Court Opinion, filed May 6,

2014, at 1-2) (finding: Father has had no contact with Children for more

than three years and did not make reasonable attempts to see or contact



regarding Children after Protection From Abus

2012; Father took no concrete steps to modify custody order or establish

ties to Children; Father failed to comply with custody order directing Father

to complete psychiatric evaluation within sixty days, and did not complete

                                    -5-
J-A24007-14

evaluation for more than one year after order; Father did not attend co-

parenting class as required by custody order for more than two years;



                                                for custody modification are

attributable only to Father, and Father took no affirmative steps to overcome

obstacles for almost three years; Father has failed to perform parental

duties for period in excess of six months prior to filing of termination petition

and has evidenced settled purpose to relinquish parental rights by his



their father and have bonded with Stepfather; Children do not know or have

memories of Father; consid




                                                               ction 2511(a)(1)

and (b), and Stepfather shall have right to proceed with adoption of

Children).1

      Orders affirmed.



1

as the beneficiaries of a life insurance policy does not satisfy his
requirements as a parent or undo his failure to perform parental duties. See
In re B.,N.M., supra; In re Shives, 525 A.2d 801 (Pa.Super. 1987)
(explaining it is not enough to remit child support payments as required by


of and bond with Children.
                                      -6-
J-A24007-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/12/2014




                          -7-
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM
Circulated 09/05/2014 10:45 AM